DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 13, line 11, “the exposure opening” has been deleted and replaced with --an exposure opening--.
In claim 19, line 13, “the exposure opening” has been deleted and replaced with --an exposure opening--.
[Examiner note: The aforementioned changes are made to correct typos].
Allowable Subject Matter
Claims 1, 2, 9, 12, 13 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2, 9 and 12 , the examiner found no reference in the prior art that disclosed or rendered obvious an assembly comprising: a first pair of rails; and a second pair of rails; wherein the multiple filter position carrier includes each of the plurality of filter positions in a grid format and the multiple filter position carrier 
As per claim 13, the examiner found no reference in the prior art that disclosed or rendered obvious a collimator and filter assembly comprising: a first pair of rails; and a second pair of rails; wherein the multiple filter position carrier includes each of the plurality of filter positions in a grid format and the multiple filter position carrier moves in a substantially x and y direction relative to an exposure opening and including all limitations recited in independent claim 13.
As per claim 19, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: providing a first pair of rails and a second pair of rails and configuring a multiple filter position carrier to be moved relative to the first and second pair of rails with a drive system having a drive motor to selectively move the multiple filter position carrier in a substantially x and y direction to align at least one of a first filter position or second filter position with an exposure opening and including all limitations recited in independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884